In its instructions to the jury the court read the statute relative to speed. I think this was error. There appears to be no indication in the evidence that the speed at which McCarthy was traveling contributed to the collision. There is no contention that he skidded or slid into the truck. Certainly, 40 miles an hour was not a hazardous speed under the conditions, and unless it resulted in some movement of the car that contributed to the collision it had no connection as cause with the accident. If, as plaintiffs claim, McCarthy was on the wrong side of the road, that was the cause of the accident; but if, on the other hand McCarthy told the truth and the truck was coming directly toward him at a point 50 feet from him, that was the cause of the accident, and he would have had no time to avoid being struck even if he were going at a lesser speed or was standing still. Prescott v. Swanson, 197 Minn. 325, 329,267 N.W. 251.
I think it was reversible error to submit the question of speed to the jury.